Hayes, J.
(dissenting). I respectfully dissent and vote to affirm. Supreme Court properly granted the petition and vacated the arbitrator’s award. The collective bargaining agreement did not contain a specific job security provision. In the absence of an explicit job security clause, the arbitrator’s decision requiring petitioner to maintain a year-round, full-time groundskeeper position until respondent agreed otherwise is contrary to public policy (see generally, Matter of Board of Educ. v Yonkers Fedn. of Teachers, 40 NY2d 268, 275; Matter of Board of Coop. Educ. Servs. v Central Council of Teachers, 59 AD2d 942; cf., Matter of Burke v Bowen, 40 NY2d 264, 267). The majority agrees with the arbitrator that, if petitioner employs someone to perform groundskeeping duties, it must employ that person full time, as opposed to part time. I, however, agree with Supreme Court that, absent a clear and unambiguous provision in the contract prohibiting petitioner from changing the working conditions without the consent of respondent (see, e.g., Matter of Roma v Ruffo, 92 NY2d 489, 493, 499), the arbitrator could not interfere with the right of petitioner to *876determine its staffing needs. (Appeal from Order of Supreme Court, Steuben County, Purple, Jr., J. — Arbitration.) Present— Lawton, J. P., Hayes, Wisner, Pigott, Jr., and Callahan, JJ.